     8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 1 of 13 - Page ID # 133




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 WEST POINT AUTO & TRUCK CENTER,
 INC.,
                                                                 8:20CV194
                      Plaintiff,

           v.                                                  MEMORANDUM
                                                                AND ORDER
 LYNN KLITZ, KIMBERLY B. KLITZ, and
 EQUIPMENT SERVICES, INC.,

                      Defendants.


       This matter is before the Court on Lynn Klitz (“Lynn”), Kimberly B. Klitz
(“Kimberly”), and Equipment Services, Inc.’s (“ESI” and collectively, “defendants”)
Motion to Dismiss (Filing No. 14) pursuant to Federal Rule of Civil Procedure 12(b)(1)
and (6). For the reasons stated below, the motion is denied.

I.     BACKGROUND
       Lynn and Kimberly owned and operated ESI, a commercial truck, trailer, and
equipment maintenance and repair business in West Point, Nebraska. On March 14, 2018,
the defendants entered into an Asset Purchase Agreement (“Purchase Agreement”) with
plaintiff West Point Auto & Truck Center, Inc. (“West Point”). Under that agreement, ESI
sold West Point substantially all of ESI’s assets, including inventory, tools, equipment,
leases, goodwill, customer records and lists, trade secrets, and other intellectual property
“as a going concern.”1




       1
        As West Point notes in its complaint (Filing No. 1), the Purchase Agreement
specifically transferred “[t]he right to use the name ‘Equipment Services, Inc.’, and all
derivatives of said name” to West Point and barred further use of the name by the seller
“in any manner and in any location whatsoever.” West Point nonetheless named ESI as a
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 2 of 13 - Page ID # 134




       The sale did not include the building where ESI ran the repair shop (the “shop”), so
West Point leased the shop for eighteen months while it built a new facility nearby. In
October 2019, after that lease expired, the defendants leased the shop to 4S Services, LLC
(“4S Services”) which, like West Point, offers truck maintenance and repair services.

       The Purchase Agreement also included a non-compete provision that prohibited the
defendants from competing with West Point within a 200-mile radius of West Point,
Nebraska, for five years. The defendants likewise agreed they would not (1) solicit West
Point’s customers for a certain amount of time, (2) use or disclose any of its newly acquired
trade secrets, or (3) disparage West Point or harm the goodwill it purchased.

       In conjunction with the sale of the business, Lynn accepted a job as West Point’s
service manager and signed an open-ended Executive Employment Agreement
(“Employment Agreement”). West Point hired Lynn to use his “unique set of skills,
abilities, and experiences” to benefit the company and expected him to build and protect
its customer relationships and goodwill. Like the Purchase Agreement, the Employment
Agreement also included non-compete, non-solicitation, and non-disclosure provisions.

       On April 5, 2019, Lynn resigned from his position with West Point. At about that
time, three other employees, Brandon Wragge, Shane Madsen (“Madsen”), and Ryan Klitz
(“Ryan”) left West Point. Madsen and Ryan joined 4S Services. West Point believes Lynn
encouraged them to leave in violation of his Employment Agreement. West Point also
alleges Lynn misappropriated some of its inventory and confidential trade secrets before
he left and improperly diverted customers to 4S Services.




defendant in this case, and defense counsel purports to represent ESI. For purposes of this
motion, the Court has followed the parties’ dubious treatment of ESI.
                                             2
      8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 3 of 13 - Page ID # 135




       On May 26, 2020, West Point filed this action, asserting federal-question, diversity,
and supplemental jurisdiction. See 28 U.S.C. §§ 1331, 1332(a), and 1367. West Point
asserts claims against all the defendants for breach of the Purchase Agreement (“Count I”);
misappropriation of trade secrets in violation of the Defend Trade Secrets Act of 2016
(“DTSA”), 18 U.S.C. § 1836 et seq., (“Count III”); misappropriation of trade secrets in
violation of the Nebraska Trade Secrets Act, Neb. Rev. Stat. § 87-502 et seq., (“Count IV”);
breach of the implied covenant of good faith and fair dealing (“Count VI”); and tortious
interference with prospective economic advantage (“Count VII”). West Point also asserted
claims against Lynn for breach of the Employment Agreement (“Count II”) and conversion
(“Count V”).

       On July 9, 2020, the defendants moved to dismiss this case for lack of subject-matter
jurisdiction under Rule 12(b)(1) and for failure to state a claim under Rule 12(b)(6). West
Point opposes (Filing No. 18) dismissal on both grounds.

II.    DISCUSSION
       A.      Subject-Matter Jurisdiction
       West Point asserts claims under both state and federal law. Hedging its bets, West
Point alleges federal-question, diversity, and supplemental jurisdiction. See 28 U.S.C.
§§ 1331, 1332(a), and 1367. As the party asserting subject-matter jurisdiction in federal
court, West Point bears the burden of proving jurisdiction is proper. See, e.g., Compart’s
Boar Store, Inc. v. United States, 829 F.3d 600, 604 (8th Cir. 2016). The Court will not
dismiss for lack of subject-matter jurisdiction lightly. Wheeler v. St. Louis Sw. Ry. Co., 90
F.3d 327, 329 (8th Cir. 1996). It will “sparingly and cautiously” dismiss on those grounds.
Bowe v. Nw. Airlines, Inc., 974 F.2d 101, 103 (8th Cir. 1992).

       A motion to dismiss under Rule 12(b)(1) can either attack the plaintiff’s claim of
jurisdiction based on the face of the complaint or its underlying factual basis. See, e.g.,
Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). In a facial attack, “the court restricts
                                             3
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 4 of 13 - Page ID # 136




itself to the face of the pleadings, and the non-moving party receives the same protections
as it would defending against a motion brought under Rule 12(b)(6).” Osborn v. United
States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (internal citations omitted). In other words,
the Court accepts the facts alleged in the complaint as true and draws all reasonable
inferences in the plaintiff’s favor. Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th Cir.
2016). “In a factual attack, the court considers matters outside the pleadings and the non-
moving party does not have the benefit of 12(b)(6) safeguards.” Osborn, 918 F.2d at 729
n.6 (internal citations omitted).

              1.      Diversity
       The parties lead with diversity, so the Court follows suit. Section 1332(a)(1) gives
this Court “original jurisdiction of all civil actions” in which the amount in controversy
exceeds $75,000 and the parties are “citizens of different States.” “Complete diversity of
citizenship exists where no defendant holds citizenship in the same state where any plaintiff
holds citizenship.” OnePoint Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007).
“For purposes of establishing diversity jurisdiction, ‘a corporation shall be deemed to be a
citizen of every State and foreign state by which it has been incorporated and of the State
or foreign state where it has its principal place of business.’” Jet Midwest Int’l Co. v. Jet
Midwest Grp., LLC, 932 F.3d 1102, 1104 (8th Cir. 2019) (quoting 28 U.S.C. § 1332(c)(1)).

       The defendants, all of whom are Nebraska citizens, argue the Court does not have
diversity jurisdiction because, in their view, the parties are not completely diverse. As the
defendants see it, the Court should “presume” West Point has its principal place of business
in Nebraska, and is thus a Nebraska citizen like the defendants, because West Point states
in its complaint that it “is a corporation organized under the laws of South Dakota, which
has a place of business located at 1805 Sycamore Street, West Point, Nebraska, 68788.”
The argument is unpersuasive. The defendants’ proposed presumption—that West Point’s
principal place of business is in Nebraska—is at odds with the record.


                                             4
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 5 of 13 - Page ID # 137




       The defendants ignore the distinction between a facial attack and a factual attack,
but it is clear from their motion and briefs that they bring a facial attack.2 In evaluating a
facial attack, the Court can consider “materials that are necessarily embraced by the
pleadings and exhibits attached to the complaint.” Carlsen, 833 F.3d at 908 (quoting Cox v.
Mortg. Elec. Registration Sys., Inc., 685 F.3d 663, 668 (8th Cir. 2012)). West Point also
gets the benefit of the Rule 12(b)(6) safeguards. Id.

       Though not a model of clarity, West Point’s complaint does provide enough
information to establish diversity. The Purchase Agreement, which is attached as an
exhibit to the complaint and referenced extensively throughout, states West Point is “a
South Dakota corporation with its principal office of 4500 N. Cliff Avenue, Sioux Falls,
South Dakota 57104.” That statement—in conjunction with the defendants’ Nebraska
citizenship—fully supports West Point’s jurisdictional allegation that “there is complete
diversity” in this case. That West Point also states that it has a place of business in
Nebraska does not raise any real doubt about the Court’s jurisdiction to hear this case.

              2.     Federal Question
       The defendants’ facial challenge to West Point’s assertion of federal-question
jurisdiction fares no better. 3 Under § 1331, federal courts “have original jurisdiction of all
civil actions arising under” federal law. “Federal question jurisdiction exists if the well-


       2
         For example, they focus exclusively on the allegations in the complaint, incorporate
the Rule 12(b)(6) safeguards, and adamantly urge the Court to disregard an affidavit from
West Point’s President evidencing West Point’s principal place of business is in South
Dakota because the affidavit is a matter outside the pleadings. To the extent the defendants
raise a factual attack, the undisputed facts in that affidavit and the balance of the evidence
in this case establish diversity jurisdiction.
       3
        Of course, the Court realizes multiple bases for subject-matter jurisdiction are
unnecessary. It nonetheless reaches this issue just in case the Eighth Circuit finds fault
with the Court’s conclusion on diversity. See Caterpillar Inc. v. Williams, 482 U.S. 386,
392 (1987) (“Absent diversity of citizenship, federal-question jurisdiction is required.”).
                                              5
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 6 of 13 - Page ID # 138




pleaded complaint establishes either that federal law creates the cause of action or that the
plaintiff’s right to relief necessarily depends on resolution of a substantial question of
federal law.” Great Lakes Gas Transmission Ltd. P’ship v. Essar Steel Minn. LLC, 843
F.3d 325, 329 (8th Cir. 2016) (quoting Williams v. Ragnone, 147 F.3d 700, 702 (8th Cir.
1998)).

       Here, West Point alleges in Count III that the defendants misappropriated trade
secrets related to West Point’s newly acquired “commercial truck service business” in
violation of the DTSA—a federal statute that provides a private right of action. See 18
U.S.C. § 1836(b)(1) (“An owner of a trade secret that is misappropriated may bring a civil
action under this subsection if the trade secret is related to a product or service used in, or
intended for use in, interstate or foreign commerce.”). That statutory claim explicitly arises
under federal law. See, e.g., Oglala Sioux Tribe v. C & W Enters., Inc., 487 F.3d 1129,
1131 (8th Cir. 2007) (“We will normally consider a claim to have arisen under federal law
if a federal cause of action appears on the face a well-pleaded complaint.”).

       The Court rejects the defendants’ unsupported suggestion that West Point’s failure
to more thoroughly describe how the allegedly misappropriated “trade secrets were related
to products or services used in, or intended for use in, interstate or foreign commerce”
deprives the Court of subject-matter jurisdiction over West Point’s DTSA claim.

       B.     Failure to State a Claim
       In addition to their jurisdictional attacks under Rule 12(b)(1), the defendants move
to dismiss West Point’s claims under Rule 12(b)(6) for failure to state a claim upon which
relief can be granted. Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain
statement of the claim showing that the pleader is entitled to relief.” “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556
U.S. at 678 (quoting Twombly, 550 U.S. at 555). “To survive a motion to dismiss, a
                                              6
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 7 of 13 - Page ID # 139




complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. “The [C]ourt accepts as true all factual allegations, but is ‘not bound to accept
as true a legal conclusion couched as a factual allegation.’” McAdams v. McCord, 584
F.3d 1111, 1113 (8th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). “A pleading that offers
‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will
not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “The plausibility
standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are
‘merely consistent with’ a defendant’s liability, ‘it stops short of the line between
possibility and plausibility’” and must be dismissed. Id. (quoting Twombly, 550 U.S. at
556-57).

       In their motion, the defendants move to dismiss all of West Point’s claims for failure
to state a claim. In their brief, they discuss only Counts I, II, and III. The Court finds they
have abandoned their motion to dismiss Counts IV, V, VI, and VII for failure to state a
claim and have waived any other issues cursorily raised in their motion but not discussed
in their brief. See NECivR 7.1(a)(1)(A) (“A party’s failure to brief an issue raised in a
motion may be considered a waiver of that issue.”).

              1.     Breach of Contract – Counts I and II
       In Count I, West Point alleges the defendants breached several provisions in the
Purchase Agreement, including, “without limitation, Sections 16 (Non-Disparagement)
and 17 (Covenant Not to Compete, Non-Solicitation and Confidentiality).” In Count II,
West Point alleges Lynn breached several provisions of the Employment Agreement,
including “without limitation, Sections 6 (Non-Competition), 7 (Trade Secrets and
                                              7
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 8 of 13 - Page ID # 140




Confidential Information – Nondisclosure), 8 (Non[-S]olicitation) and 9 (Non-Solicitation
of Employees), breach of loyalty and breach of fiduciary duty.” Despite the breadth of
those claims, the defendants argue West Point’s contract claims should be dismissed in
their entirety because the non-compete and non-solicitation provisions in those contracts
“are unconscionable and unenforceable” as a matter of Nebraska law. 4

       The defendants fail to explain how the unenforceability of those two specific
provisions warrants dismissing West Point’s broader breach-of-contract claims in their
entirety. But even as far as they go, the defendants’ arguments fall short at this stage.

       In Nebraska, partial restraints of trade, like non-compete and non-solicitation
agreements, are not automatically invalid. H&R Block Tax Servs., Inc. v. Circle A Enters.,
Inc., 693 N.W.2d 548, 553-54 (Neb. 2005); Chambers-Dobson, Inc. v. Squier, 472 N.W.2d
391, 401 (Neb. 1991) (“A noncompetition covenant is a valid means to protect an employer
against postemployment unfair competition by an employee.”). Enforceability turns on the
fact-intensive question of whether the agreement is reasonable. Id.

       To be valid and enforceable, a non-compete or non-solicitation agreement must be
“(1) reasonable in the sense that it is not injurious to the public, (2) not greater than is
reasonably necessary to protect the employer in some legitimate interest, and (3) not unduly
harsh and oppressive on the employee.” Aon Consulting, Inc. v. Midlands Fin. Benefits,
Inc., 748 N.W.2d 626, 638 (Neb. 2008). Where the agreement is not unreasonable on its
face, Nebraska courts consider a broad range of factors, including “the degree of inequality
in bargaining power; the risk of the covenantee losing customers; the extent of respective
participation by the parties in securing and retaining customers; the good faith of the


       4
        The parties appear to agree Nebraska substantive law applies to the state-law issues
in this diversity case. See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). That is
consistent with the choice-of-law provisions in the Purchase Agreement and the
Employment Agreement.
                                              8
     8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 9 of 13 - Page ID # 141




covenantee; the existence of sources or general knowledge pertaining to the identity of
customers; the nature and extent of the business position held by the covenantor; the
covenantor’s training, health, education, and needs of his family; the current conditions of
employment; the necessity of the covenantor changing his calling or residence; and the
correspondence of the restraint with the need for protecting the legitimate interests of the
covenantee.” Philip G. Johnson & Co. v. Salmen, 317 N.W.2d 900, 904 (Neb. 1982).

       “[C]ourts have generally been more willing to uphold promises to refrain from
competition made in connection with sales of good will than those made in connection with
contracts of employment.” CAE Vanguard, Inc. v. Newman, 518 N.W.2d 652, 655 (Neb.
1994) (quoting Restatement (Second) of Contracts § 188, cmt. b. at 42 (1981)). “[A]
covenant not to compete which is contained in a contract for sale of a business is a seller’s
self-imposed restraint from trade and is frequently necessary to make goodwill in the
seller’s business a transferable asset and ensure that the buyer receives the full value of
acquired goodwill.” Chambers-Dobson, 472 N.W.2d at 398. “The rationale behind the
differential treatment is that in a sale of a business, ‘[i]t is almost intolerable that a person
should be permitted to obtain money from another upon solemn agreement not to compete
for a reasonable period within a restricted area, and then use the funds thus obtained to do
the very thing the contract prohibits.’” H&R Block, 693 N.W.2d at 554 (alteration in
original) (quoting Swingle & Co. v. Reynolds, 1 N.W.2d 307, 309 (Neb. 1941)).

       A partial restraint of trade “ancillary to the sale of a business must be reasonable in
both space and time so that it will be no greater than necessary to achieve its legitimate
purpose.” Unlimited Opportunity, Inc. v. Waadah, 861 N.W.2d 437, 443 (Neb. 2015).
Determining whether such an agreement “is reasonable with respect to its duration and
scope is dependent upon the facts of each particular case.” Id. Indeed, “unless a provision
is impermissibly vague or plainly overbroad,” an effective enforceability analysis “often
necessitates full development of the record.” Base One Techs., Inc. v. Ali, 78 F. Supp. 3d
186, 194 (D.D.C. 2015).
                                               9
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 10 of 13 - Page ID # 142




       Given the fact-intensive nature of the enforceability inquiry under Nebraska law in
these circumstances, and the paucity of the record at this early stage, the Court finds it
unwise to resolve the parties’ enforceability dispute on a motion to dismiss. See, e.g., C.H.
Robinson Worldwide, Inc. v. Tu, No. CV 19-1444 (MJD/BRT), 2020 WL 2733787, at *2
(D. Minn. May 26, 2020) (“The validity of a non-compete agreement depends on a factual
analysis that is generally not appropriate for a Rule 12(c) motion.”); Base One, 78 F. Supp.
3d at 194 (D.D.C. 2015) (“[A] determination of unenforceability upon a motion to dismiss
will often be premature.”); Installed Bldg. Prod., LLC v. Cottrell, No. 13-CV-1112-ASC,
2014 WL 3729369, at *1 (W.D.N.Y. July 25, 2014) (declining to conclude on a motion to
dismiss that “a non-compete agreement is unenforceable as a matter of law” because the
inquiry was fact-bound and the record was incomplete). In the employment context, the
Nebraska Supreme Court has made it clear that a “non-compete” provision must be limited
to non-solicitation of customers with whom the affected employee had personal contact
and actually did business. See Prof’l Bus. Servs. Co. v. Rosno, 680 N.W.2d 176, 186
(2004). Nebraska courts will not reform or “blue pencil” a covenant that is unenforceable
on its face. Waadah, 861 N.W.2d at 441. Standing alone, paragraphs 6(c) and 8 of the
separate Employment Agreement are likely unenforceable as a matter of law. Not knowing
the full extent and circumstances of any interplay between the non-compete provisions in
the Employment Agreement and in the Purchase Agreement, dismissal at this time and on
this record would not be proper. 5

       With respect to the defendants’ assertion that “[e]ven if the noncompete and non-
solicitation clauses are enforceable, [West Point has] failed to state a claim for breach of”



       5
        This may be a non-issue. Any protection afforded under the Purchase Agreement
(five years) extends to March 17, 2023. Any identical protections under the Employment
Agreement would expire from the termination of Lynn’s employment on April 5, 2019.
That would extend the protection of the non-compete provisions of that agreement (even if
enforceable) to April 4, 2021.
                                             10
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 11 of 13 - Page ID # 143




those clauses, the Court agrees that West Point’s allegations leave ample room for
improvement. But taking West Point’s factual allegations as true and granting reasonable
inferences in its favor, the Court finds West Point has alleged sufficient facts to “nudge”
the challenged breach-of-contract “claims across the line from conceivable to plausible.”
Twombly, 550 U.S. at 570.

              2.     Misappropriation of Trade Secrets under the DTSA – Count III
       The Court reaches the same conclusion regarding the defendants’ challenge to West
Point’s misappropriation claim under the DTSA. In Count III, West Point alleges the
defendants misappropriated “certain confidential, proprietary, and trade secret information,
including without limitation customer lists” in violation of the DTSA. Under the DTSA,

       the term “trade secret” means all forms and types of financial, business,
       scientific, technical, economic, or engineering information, including
       patterns, plans, compilations, program devices, formulas, designs,
       prototypes, methods, techniques, processes, procedures, programs, or codes,
       whether tangible or intangible, and whether or how stored, compiled, or
       memorialized physically, electronically, graphically, photographically, or in
       writing if–

              (A) the owner thereof has taken reasonable measures to keep such
              information secret; and

              (B) the information derives independent economic value, actual or
              potential, from not being generally known to, and not being readily
              ascertainable through proper means by, another person who can
              obtain economic value from the disclosure or use of the information.

18 U.S.C. § 1839(3). Misappropriating a trade secret includes “disclosure or use of a trade
secret” by someone who acquired knowledge of the trade secret “under circumstances
giving rise to a duty to maintain the secrecy of the trade secret or limit the use of the trade
secret.” Id. § 1839(5)(B)(ii).




                                              11
    8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 12 of 13 - Page ID # 144




       In their response brief, which is again narrower than their motion, the defendants
argue West Point fails to state a DTSA misappropriation claim because its “customer lists
are not considered a trade secret.” According to the defendants, the identities of West
Point’s customers are not protected because they are “readily ascertainable” from the
Nebraska Department of Motor Vehicles and are “likely well known” because “West Point,
Nebraska, is a small town of slightly over 3,000 people.” The defendants further argue that
if the Court decides West Point’s “customer list is a trade secret,” West Point’s DTSA
claim “must be dismissed because it fails to indicate how [West Point’s] products or
services were engaged in interstate commerce at the time of the misappropriation.”

       The defendants again miss the mark. First, the defendants acknowledge how
broadly the DTSA defines trade secrets and concede that customer lists can—in certain
circumstances—be trade secrets. See, e.g., VBS Distrib., Inc. v. Nutrivita Labs., Inc., 811
F. App’x 1005, 1008-09 (9th Cir. 2020) (unpublished); Sterling Computers Corp. v.
Haskell, No. 4:17-CV-04073-KES, 2018 WL 671210, at *3 (D.S.D. Feb. 1, 2018). Yet the
defendants try to dispose of West Point’s DTSA claim before discovery based on
inapposite state-law cases and facts that are not in the record. See, e.g., Indus. Packaging
Supplies, Inc. v. Davidson, No. CV 6:18-0651-TMC, 2018 WL 10456201, at *6 (D.S.C.
June 22, 2018) (explaining that a plaintiff need not necessarily describe an alleged trade
secret in great detail to survive a motion to dismiss because the exact nature of a trade
secret is often a matter for discovery). “All that is required at this stage of the proceedings
is an allegation that [the defendants] misappropriated [West Point’s] trade secrets sufficient
to put the defense on notice as to the nature of the claim.” Aggreko, LLC v. Barreto, No.
1:16-CV-353, 2017 WL 963170, at *2 (D.N.D. Mar. 13, 2017). We have that.

       Second, the DTSA only requires that a trade secret be “related to a product or service
used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836. The
Court finds West Point’s factual allegations—though thin—permit a reasonable inference
that trade secrets related to West Point’s truck-repair business (which ostensibly operates
                                              12
       8:20-cv-00194-SMB Doc # 20 Filed: 09/15/20 Page 13 of 13 - Page ID # 145




in at least a 200-mile radius of West Point, Nebraska) meet that condition and give the
defendants fair notice of the DTSA claim. Rule 8 requires no more.

III.     CONCLUSION
         This Court has subject-matter jurisdiction over West Point’s claims against the
defendants. And the Court finds West Point has alleged sufficient facts, accepted as true,
to plausibly state claims for breach of contract in Counts I and II and misappropriation of
trade secrets in Count III. The Court further finds the defendants have abandoned their
motion to dismiss Counts IV, V, VI, and VII and waived any other issues raised in their
motion but not argued in their brief.     See NECivR 7.1(a)(1)(A).        Accordingly, the
defendants’ Motion to Dismiss (Filing No. 14) pursuant to Federal Rule of Civil Procedure
12(b)(1) and (6) is denied.

         IT IS SO ORDERED.

         Dated this 15th day of September 2020.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                            13
